Citation Nr: 1109484	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  09-27 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to nonservice-connected pension.

2.  Entitlement to service connection for loss of sense of smell.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for a bilateral eye condition, to include loss of vision.

5.  Entitlement to service connection for joint pain.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for a mental disorder.



ATTORNEY FOR THE BOARD

D. Johnson, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1974 to April 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for several disabilities including loss of sense of smell, migraines, loss of vision, joint pain, bilateral hearing loss, and a mental disorder.  He also seeks entitlement to nonservice-connected pension benefits.  Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In a statement received in November 2009, the Veteran indicated that he 'continued' to receive outpatient treatment at the VA Community Based Outpatient Clinic (CBOC) in Guayama, Puerto Rico.  The claims file currently does not contain any VA treatment records at all.  Thus, on remand the Veteran should be asked to identify any and all VA treatment (and private treatment) received in relation to his claimed disabilities that are on appeal.  Then, the claims file should be updated to include any relevant VA (and/or private) treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

In disability compensation (service connection) claims, VA must provide a medical examination [for a nexus opinion, as applicable] when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As to whether VA's initial duty to assist required the RO to schedule the Veteran for a VA examination in the first instance, to determine the likely etiology of the eye disabilities is not at issue here.  Rather, because the RO chose to examine the Veteran in 2008, VA is now obligated to make sure that the Veteran is adequately examined.  In other words, VA is obligated to provide an adequate examination once it chooses to administer one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this case, the eye examination was inadequate as the examiner did not opine as to whether eye disabilities were related to service.  Because the Veteran was provided with an examination, it is expected that any such an examination will be adequate.  That was not accomplished.

In light of the foregoing, the matter must be remanded to the RO to schedule the Veteran for another VA examination to determine the likely etiology of current eye disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify the facilities and dates of any private treatment received for his claimed disabilities.  He should also indicate when he began receiving medical treatment through VA.  With appropriate authorization from the Veteran, obtain and associate with the claims file, any private records identified by the Veteran in this regard.

2.  Associate with the claims folder relevant VA medical records from the CBOC in Guayama, Puerto Rico.  

3.  After the above development is completed, the RO should schedule the Veteran for a VA eye examination.  The examiner is asked to express an opinion as to whether the Veteran's currently diagnosed eye disorders, to include vision loss, due at least in part due to dry eyes, and cataracts, are at least as likely as not (i.e., 50 percent or greater possibility) related to the Veteran's military service.  The examiner must provide a complete rationale for any stated opinion and the claims folder and a copy of this remand must be made available to the examiner.  The examiner should indicate that the claims folder was reviewed in the examination report.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

4.  After ensuring that the requested development has been properly completed and undertaking any additional development deemed necessary, the claims should be readjudicated.  If they remain denied, a supplemental statement of the case should be issued.  The case should be then returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


